UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7635


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DANIEL H. KING,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:10-hc-02009-FL)


Submitted: July 19, 2018                                          Decided: August 28, 2018


Before GREGORY, Chief Judge, and NIEMEYER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric Joseph Brignac, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B.
Royster, Assistant United States Attorney, Michael Lockridge, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel H. King, a District of Columbia Code offender civilly committed under the

Adam Walsh Child Protection and Safety Act, appeals the district court’s order denying

his motion to vacate his civil commitment. We have reviewed the record and King’s

claims and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. King, No. 5:10-hc-02009-FL (E.D.N.C. Dec. 8, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2